Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about March 22, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of marijuana in the fifth degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence *836and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The officer’s observations warranted the conclusion that appellant was in possession of marijuana in a public place, and that the marijuana was open to public view (see Penal Law § 221.10 [1]; Matter of Michael I., 309 AD2d 598 [2003]).
We have considered and rejected appellant’s remaining arguments. Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Williams, JJ.